Citation Nr: 1741478	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-06 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral glaucoma (claimed as blindness).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1970, with service in the Republic of Vietnam from October 1968 to July 1969.  The Veteran was awarded the Combat Infantryman Badge and Purple Heart Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from March 2009 and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2007, the Veteran filed a claim for loss of vision in each eye.  His claim for loss of left eye vision had previously been denied by the AOJ in rating decisions dated January 2001, October 2004, May 2005, and July 2005; however, his claim for loss of vision in the right eye was an original claim.  A December 2007 rating decision denied the Veteran's petition to reopen his left eye claim, and denied his right eye claim on the merits.  In response to the December 2007 rating decision, the Veteran filed a timely Notice of Disagreement (NOD) in September 2008, in which he also stated that his August 2007 claim should have been processed as a claim for benefits under 38 U.S.C.A. § 1151 due to incompetent medical treatment.

The AOJ sent the Veteran a letter in October 2008, stating that his NOD could not be accepted as it was unclear whether the Veteran sought service connection for each eye disability or instead sought benefits under 38 U.S.C.A. § 1151.  In a letter received on October 28, 2008, the Veteran stated that his September 2008 letter was intended as a NOD as the AOJ did not treat his August 2007 claim as a 38 U.S.C.A. § 1151 claim.  Accordingly, the AOJ determined that the Veteran's September 2008 and October 2008 statements did not constitute NODs with the December 2007 rating decision.  The Veteran has not since expressed disagreement with the AOJ's determination.  Thus, the Veteran's claim for service connection for right eye vision loss and petition to reopen his claim for service connection for left eye vision loss are not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2016.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in November 2016, when it was remanded for additional development.  The requested development was completed with respect to the service connection claim; however, another remand is necessary for the Veteran's 38 U.S.C.A. § 1151 claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the Veteran's seizure disorder manifested during service or within one year of service, and is against finding that his seizure disorder is related to service or his service-connected PTSD.  


CONCLUSION OF LAW

A seizure disorder was not incurred in service, nor may it be so presumed, nor was it caused or aggravated by PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in June 2011, October 2011, and November 2016 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  

Although the Board is remanding the Veteran's 38 U.S.C.A. § 1151 claim to associate records with the claims file, the remand is limited to records pertaining to the Veteran's claimed glaucoma and there is no indication from the Veteran or the claims file that there are outstanding records pertaining to the Veteran's seizure disorder.  Thus, the Board may proceed with adjudicating the Veteran's seizure disorder claim.

The Veteran was provided a hearing before the undersigned VLJ in July 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran's seizure claim was remanded in November 2016 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran an examination for his claimed seizure disorder.  On remand, outstanding VA medical records were obtained.  The Veteran did not respond to requests to authorize the release of relevant private medical records; thus, no additional private medical records were obtained.  Additionally, the Veteran was provided a VA examination in March 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including epilepsies and other organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In the instant case, there is no presumed service connection because the evidence does not show that the Veteran's seizure disorder manifested to a compensable degree within one year of the Veteran's discharge from service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has a current diagnosis of tonic-clonic seizures or grand mal, meeting the first service-connection element.  See March 2017 VA examination report.

The Veteran testified that he experienced seizures during military service, and was treated at a hospital in Vietnam.  See July 2016 Hearing Transcript, pg. 7.  However, the Veteran's December 1969 separation examination was clinically normal throughout, and on his December 1969 report of medical history, the Veteran expressly denied dizziness or fainting spells, epilepsy or fits, and periods of unconsciousness.  

Moreover, the record contains conflicting statements from the Veteran regarding the onset of his seizure disorder, and at different times he reported it began around 1990, 1999, and 2005.  See July 24, 2006 VA medical record, September 19, 2008 Tulane University Hospital Clinic note, and February 18, 2011 Tulane University Hospital Clinic note.  The Veteran's conflicting statements diminish the probative value of his assertions regarding the onset of his disorder, and the Board finds that the Veteran is an unreliable historian with respect to his claimed seizure disorder.

Given the above facts, the probative evidence of record is against finding that the Veteran experienced seizures during service or within one year of discharge of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous records can be more probative than history as reported by a Veteran).  Accordingly, the second Hickson element is not met, and service connection on a direct basis is not established.  

However, the Veteran is service-connected for PTSD.  Thus, given that the Veteran has alleged a connection between his seizures and service-connected PTSD, the second Wallin element is met.

With respect to the third service connection element, the claims file contains a negative nexus opinion.  The March 2017 VA examiner reviewed the Veteran's claims file and indicated that the Veteran began having seizures in 2005, and that any injury or illness occurring during service would not be responsible for seizures at such a remote time from service.  The examiner added that computerized tomography (CT) scans showed no focal abnormality to suggest an injury as the cause of the Veteran's seizures.  

The examiner also opined that the Veteran's seizure was not caused or aggravated by his PTSD.  She observed that PTSD was not a cause of an organic seizure disorder.  Additionally, she opined that the Veteran's PTSD was unlikely an aggravating factor for the Veteran's seizures, as the Veteran's wife reported the Veteran was not easily upset, and described seizures as occurring when the Veteran was sitting and not upset.

The opinion is sound, supported by a rationale, and is consistent with the evidence of record.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).  Thus, the Board affords it significant probative value.  

Accordingly, the preponderance of the evidence is against finding that the Veteran's seizure disorder was caused or aggravated by PTSD, and the claim must be denied.


ORDER

Entitlement to service connection for a seizure disorder is denied.


REMAND

The Board's November 2016 remand directed the AOJ to request clarification from the Veteran regarding the surgeries that he contended resulted in his glaucoma under 38 U.S.C.A. § 1151, to obtain relevant pre-and follow-up treatment reports from surgeries identified by the Veteran as well as signed informed consent documents from the relevant surgeries, and to obtain an addendum opinion from the January 2013 clinician regarding the Veteran's glaucoma.

The AOJ sent the Veteran letters in November 2016 and January 2017 but received no response regarding the unidentified surgeries that were the subject of his original claim; thus, no additional records were obtained.  

The AOJ obtained an addendum opinion on February 27, 2017.  After the opinion was obtained, the AOJ sent the clinician an addendum request asking that the clinician state that the VBMS electronic folder had been reviewed, and to provide comments based on the VBMS eFolder review.  See February 27, 2017 email correspondence.  

In an addendum dated February 28, 2017, the VA clinician wrote that the VBMS folder had been reviewed, but did not contain sufficient information to render an opinion.  The clinician explained that the VistaWeb folder contained all of the ophthalmology progress notes needed to submit the requested opinion.

The record before the Board consists of the documents stored on VBMS and the Legacy Content Manager Documents (previously known as Virtual VA); the Board does not have the ability to access documents stored in the VistaWeb folder.  Consequently, the Board cannot properly evaluate the adequacy of the February 2017 opinion without those records.

Since the Board must remand the Veteran's 38 U.S.C.A. § 1151 claim to associate the VistaWeb records with the claims file, the Veteran should be provided another opportunity to clarify which surgeries he asserts resulted in his glaucoma.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

If additional clarification is provided by the Veteran and any new records pertaining to the Veteran's glaucoma are associated with the claims file, an addendum should be obtained from the February 2017 clinician.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all ophthalmology notes stored in the Veteran's VistaWeb folder.

2.  Contact the Veteran and request clarification and additional details regarding the surgeries he asserts caused additional disability in the form of loss of vision, including dates, locations, and nature of such surgeries.  

3.  After receiving clarification from the Veteran, obtain all outstanding VA treatment and evaluation records, including the following records:

a.  All outstanding pre- and follow-up treatment reports (including nursing notes, detailed operative reports, discharge summaries, pathology reports, etc.) from the surgeries identified by the Veteran;

b.  The informed consent forms with the Veteran's signature that were signed prior to surgeries identified by the Veteran.  VA treatment records indicate signed consent forms are available on Vista Imaging.

All records received should be associated with the claims file.

4.  If new records pertaining to the Veteran's glaucoma are associated with the claims file, other than the VistaWeb records, forward the claims file to the author of the February 2017 medical opinion for an addendum addressing the new evidence.  

If the February 2017 clinician is unavailable, the file may be forwarded to an appropriate substitute.  For the sake of clarity, the original opinion request is provided below:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that VA medical care providers failed to timely diagnose the Veteran's glaucoma?

b.  If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the failure to timely diagnose the Veteran's glaucoma resulted in additional disability such as a diagnosis of legal blindness.

c.  If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the delayed diagnosis was the result of carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA.  

d.  If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the additional disability caused by VA medical care providers' delay in diagnosis was an event not reasonably foreseeable.  

e.  If the answer to question "a" is no, is it at least as likely as not (a probability of 50 percent or greater) that any of the eye surgeries identified by the Veteran, to include the May 2005 trabeculectomy and October 2007 trabeculectomy, resulted in additional disability including legal blindness.

f.  If so, is it at least as likely as not (a probability of 50 percent or greater) that such additional disability and loss of vision in each eye was proximately caused by 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or 2) by an event not reasonably foreseeable.

(NOTE: To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused an additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider or that VA furnished the surgical treatment without the Veteran's informed consent.

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based upon what a reasonable healthcare provider would have foreseen.  In determining whether an event was reasonably foreseeable, consider whether the risk of an event was the type of risk that a reasonable healthcare provider would have disclosed in connection with informed consent.)

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


